Citation Nr: 1026258	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, to include 
as secondary to an acquired psychiatric disorder to include PTSD.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 
1980 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2009, the Board remanded the appeal of the claims for 
service connection for PTSD and alcoholism for additional 
development.  The Appeals Management Center (AMC) completed 
development that substantially satisfied the directives contained 
in the February 2009 Board remand, and the appeal is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD that confirms to the 
DSM-IV; there is no corroborated stressor.

2.  The Veteran has not been diagnosed with any other acquired 
psychiatric disorder.

3.  Direct service connection is precluded for alcoholism; 
service connection is not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).

2.  Service connection for alcoholism, to include as secondary to 
an acquired psychiatric disorder, to include PTSD, is not 
warranted.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.301(c), 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was issued VCAA notification letters regarding the 
claims in appellate status in August 2005 (PTSD), March 2006 
(PTSD), and May 2008 (Dingess).  Pursuant to the Board remand, 
the Veteran was issued a March 2009 letter that addressed both 
issues on appeal.  The Veteran was provided specific notice 
regarding the claim for PTSD.  He was provided notice regarding 
secondary service connection.  

The Veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  He was directed to complete a VA Form 21-4142, which was 
attached, if he wanted VA to seek to obtain identified records. 
The Veteran was provided general notice regarding the 
establishing of a disability rating and effective date, as 
required by Dingess.

The Board is cognizant that not all the notices were provided 
before initial adjudication, and thus, some notices were not 
timely.  To the extent VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the AMC provided content-
complying VCAA notice the claims were readjudicated, as evidenced 
by the supplemental statement of the case in April 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate claims.  The service treatment records and post-
service VA records are of file.  The AMC obtained the Veteran's 
personnel records.  There is no evidence of outstanding records 
that are pertinent/relevant to the claims.  

The Board remanded in part to obtain the records from a Dr. 
Joseph Alcedo.  Although the Veteran had previously signed a VA 
Form 21-4142, authorization and consent form, the RO had declined 
to obtain these records.  The Board directed that the AMC/RO seek 
these records.  The subsequent March 2009 letter did not make 
specific reference to the records from Dr. Alcedo, but did direct 
the Veteran to submit a VA Form 21-4142, authorization and 
consent form, for records he wanted VA to obtain.  The Board 
finds that based on the discussion in the February 2009 Board 
remand a reasonable person would have known that these records 
had not been obtained.  The Veteran did not submit an updated 
consent and authorization form, VA Form 21-4142, and thus, the 
AMC could not obtain additional records.  There is no additional 
duty to seek these records.  

The Veteran did not provide additional details regarding the 
asserted stressors, although provided the opportunity by the AMC.  
On the evidence of record, there was no additional duty to seek 
corroboration/verification or to provide any other assistance.

Specifically, the Veteran has not been provided a VA examination 
that addressed the issue of PTSD.  Without a corroborated 
stressor, there is not sufficient evidence of an event in service 
to warrant an examination.  Further, there is not competent 
evidence of a diagnosis of PTSD that confirms to the DSM-IV, as 
required by VA regulation.  Under these circumstances, there is 
no duty to provide a VA examination regarding the claim for PTSD.  
Regarding the claim for service connection for alcoholism, this 
claim is precluded on a direct basis by VA regulation, and 
secondary service connection is denied as service connection is 
not in effect for any disabilities.  See 38 C.F.R. §§ 
3.159(c)(4), 4.125; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  (1) Medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App.  389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The law has consistently precluded direct service connection for 
alcohol and drug abuse.  The Federal Circuit, however, has held 
that there can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug abuse is 
caused by a Veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  Where drugs are 
used for therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will not 
be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3).

Under 38 C.F.R. § 3.310 (a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 

Factual Background

Regarding the Veteran's claim for entitlement to service 
connection for PTSD, the Veteran has asserted two specific 
stressors related to his service as a photographer.  The 
Veteran's DD Form 214 confirms that the Veteran served as a 
photographer.  The Veteran has asserted that he has PTSD due to 
1) photographing a jet crash and a 2) photographing a suicide.  
The Veteran has also asserted that his has the disability of 
alcoholism.  This claim includes the assertion that his 
alcoholism is secondary to the PTSD.

The Veteran has provided statements regarding the two asserted 
stressors.  The Veteran has been prompted on multiple occasions 
to submit additional details to allow for research into whether 
these events occurred.  The RO filed a June 2006 memorandum that 
made a formal finding of a lack of information required to 
corroborate stressors associated with the claim for service 
connection for PTSD.  Since the Board's remand, the Veteran has 
not submitted additional details regarding the stressors.  

The Veteran has previously written that he had been in prison 
since July 1982, less than two years after separation from 
service.  There is no evidence that he is out of prison and his 
current address is a prison address.  Other than the Veteran's 
statements, the only evidence regarding PTSD derives from a March 
2007 document from a hypnotherapist.  This document indicates 
that the Veteran has taken part in a five week course facilitated 
to identify PTSD.  Although there are references to PTSD in the 
letter, there is no indication of a clinical diagnosis of PTSD 
conforming to the DSM-IV.

In April 2006, the Veteran indicated that he was receiving 
treatment from Dr. Alcedo for PTSD and signed a VA Form 21-4142, 
providing authorization and consent to obtain records from this 
clinician.  The RO at that time, however, declined to obtain 
these records, finding that no reasonable possibility existed 
that such evidence would aid in substantiating the claim as there 
was no corroborated stressor.  As discussed above, the Board 
remanded in part to seek these records, but no records were 
obtained.  Recently some VA treatment records were obtained from 
treatment in-prison.  These records include a social worker note, 
but there is no reference to PTSD or other diagnosed psychiatric 
disability.  

Analysis

Service connection for PTSD and alcoholism are not warranted.  
There is no PTSD that conforms to the DSM-IV of record.  The only 
record, other than the Veteran's statements, comes from a 
hypnotherapist, and he did not indicate the details of his 
diagnosis.  The Board has considered the Veteran's lay statements 
regarding his psychiatric disability, but the Veteran is not 
competent to provide a diagnosis of PTSD.  A diagnosis of PTSD 
under the DSM-IV is not the type of disability that can be made 
by a layperson.  The Veteran has not indicated, as there is no 
other evidence, that he has medical expertise.  Although he wrote 
that he was "receiving counseling on an ongoing basis to address 
issues so that I can try to have closure for PTSD" in the April 
2006 VA Form 21-4142, to release the records of Dr. JA and wrote 
that this doctor treated PTSD, he did not indicate or detail Dr. 
JA's diagnosis of PTSD.  Thus, the Board finds that there is no 
current PTSD disability for VA purposes.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Further, no stressor has been 
corroborated/verified.  

The Veteran has not asserted any other psychiatric disability, 
other than alcoholism, and there is no record of medical 
diagnosis of any such disability.  Under these circumstances, the 
record does not raise the issue of service connection for any 
other psychiatric disability, other than the alcoholism issue 
addressed below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim to 
service connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).

Regarding service connection for alcoholism, VA regulations 
preclude service connection on a direct basis for this 
disability.  Although secondary service connection is not 
precluded, service-connection is not in effect for any 
disabilities.  Thus, on these facts, service connection for 
alcoholism is denied as a matter of law.  38 C.F.R. §§ 3.301(c), 
3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for alcoholism, to include as secondary to an 
acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


